Citation Nr: 0901154	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  07-14 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for aortic stenosis, to 
include as due to service connected Hodgkin's disease.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to June 
1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied service connection for a 
heart condition.

Although the veteran appealed both issues adjudicated in the 
August 2006 decision, the veteran withdrew his appeal for a 
higher rating for diabetes mellitus in July 2007.


FINDING OF FACT

The veteran has aortic stenosis, that is proximately due to 
residuals of his service connected Hodgkin's disease.


CONCLUSION OF LAW

Aortic stenosis has been incurred secondary to the veteran's 
service connected Hodgkin's disease.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006 & 2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Since the Board is granting the claim for service connection 
for aortic stenosis, the claim is substantiated, and there 
are no further VCAA duties.  Wensch v. Principi, 15 Vet App 
362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 
(2004) (holding that the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).  

Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology." Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).

Service connection for Hodgkin's disease became effective in 
November 1996.  The veteran contends that his current aortic 
stenosis is the result of treatment for Hodgkin's disease.  A 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established for a nonservice-connected 
disability which is aggravated by a service connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection will be granted for disability that is the 
proximate result of a service connected disease or 
disability.  38 C.F.R. § 3.310(a).  The regulation also 
provides service connection in some cases for additional 
disability that results from the aggravation of a non-service 
connected disability by a service connected disease or 
disability.  38 C.F.R. § 3.310(b).  There is no contention or 
evidence in this case that the service connected disability 
aggravated the veteran's aortic stenosis.  Instead the 
veteran argues that the claimed conditions are the proximate 
result of the treatment for his service connected condition.

Analysis

The veteran's service medical records are negative for 
evidence of aortic stenosis. His post service medical records 
are also negative for aortic stenosis until May 2003.  
Therefore, the records do not show nor does the veteran claim 
that his aortic stenosis is related to his military service 
on a direct basis.  Instead, the veteran claims that the 
radiation treatment he received for his service connected 
Hodgkin's disease caused his aortic stenosis.

In May 2005, Dr. C., the veteran's private physician wrote 
that the veteran's current aortic stenosis was not congenital 
and did not exist prior to the veteran's service.  To support 
his opinion, Dr. C. stated that the veteran's valves did not 
appear to be abnormally formed and that if he did have a 
congenital heart valve problem, during military service, it 
would have been detected on a routine physical with presence 
of a heart murmur.  

The physician also reported that there was documented 
association between radiation therapy for Hodgkin's lymphoma 
and subsequent valvular disease.  Non-coronary vascular 
disease as well as valvular disease has been detected 15 to 
20 years after radiation therapy.  The physician noted that a 
recent review in the Journal of American Medical Association 
showed that valvular dysfunction is seen at a rate much 
higher than expected in patients that have received radiation 
therapy for Hodgkin's lymphoma.  The most common lesion that 
was noted was aortic stenosis which is present in the 
veteran.  

In a May 2005 treatment record, this same physician stated 
that it was most likely that the veteran's aortic stenosis 
was acquired because his valve had not been described as 
bicuspid and he had no evidence of valvular heart disease 
until it was discovered in 1999.  

The veteran was afforded a VA examination in August 2006.  
The examiner opined that it is at least as likely as not that 
the veteran's acquired aortic stenosis was caused by other 
processes and not irradiation.  The examiner agreed that 
radiation treatment for Hodgkin's disease could cause cardiac 
effects including valvular defects and valvular heart 
disease.  

The examiner provided information about congenital valvular 
aortic stenosis and noted that valves become stenotic with 
time and the lesion may be difficult to distinguish in adults 
from acquired rheumatic or degenerative calcific aortic 
stenosis.  The examiner also noted that that veteran's father 
apparently has a history of aortic valve disease and 
endocarditis.  The examiner stated that distinction between 
congenital and acquired aortic stenosis is not always clear 
but that there are common etiologies of acquired aortic 
stenosis such as rheumatic disease or degenerative 
calcification of unknown cause that are not related to 
irradiation.  

Dr. C. has provided a reasoned opinion with supporting 
evidence in favor of a link between the veteran's aortic 
stenosis and treatment for service-connected Hodgkin's 
disease.  The VA examiner provided an opinion that was less 
supportive, but did not clearly rule out such a link.  The 
examiner's opinion that it was at least as likely as not that 
aortic stenosis was the result of conditions other than 
treatment for Hodgkin's disease, left open the possibility 
that it was as likely as not that there was a link between 
the current aortic stenosis and Hodgkin's disease.  That is, 
if there was a 50 percent chance that aortic stenosis was 
unrelated to Hodgkin's disease; there would be 50 percent 
chance that it was related.  

Given these opinions the Board finds that the evidence is in 
favor of a conclusion that aortic stenosis is proximately due 
to the service connected Hodgkin's disease.

Therefore, service connection for aortic stenosis is 
established as proximately due to the service connected 
Hodgkin's disease.  38 C.F.R. § 3.310(a).


ORDER

Entitlement to service connection for aortic stenosis is 
granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


